713 N.W.2d 778 (2006)
475 Mich. 875
Evelyn WHITE, Plaintiff-Appellant,
v.
CRIME PREVENTION SECURITY SPECIALISTS and Accident Fund Insurance Company, Defendants-Appellees.
Docket No. 130414. COA No. 264622.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the January 3, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would remand this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, J., would grant leave to appeal.